PER CURIAM:
Karen Clark appeals the district court’s order dismissing her complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Clark’s motion to compel the production of documents and affirm for the reasons stated by the district court. Clark v. Va. Cmty. Coll. Sys., No. 4:12-cv-00172-MSD-LRL (E.D.Va. Feb. 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.